DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 6, 8, 13, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 10, 16, 19 and 20 respectively of U.S. Patent No. 11010986. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16/552160 (U.S. Patent No. 11010986)
17/230330 (Current application)
1. A method comprising: at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory: obtaining a virtual object kit that includes: a set of virtual object templates of a particular virtual object type, and a plurality of groups of components, wherein each of the plurality of groups of components is associated with a particular portion of a virtual object; receiving a request to assemble a virtual object, wherein the request includes: a selection of one of the virtual object templates from the set of virtual object templates, and a selection of components from at least some of the plurality of groups of components; and synthesizing the virtual object in accordance with the request, wherein a set of actions that the virtual object performs in a computer-generated reality (CGR) environment is a function of a subset of the plurality of groups of components that the virtual object includes.
1. A method comprising: at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory: obtaining a request to synthesize a virtual object from a virtual object template that includes a plurality of groups of components, wherein the request indicates a selection of a subset of the plurality of groups of components; and synthesizing the virtual object in accordance with the request, wherein a set of actions that the virtual object performs in an environment is a function of the subset of the plurality of groups of components that the virtual object includes.
3. The method of claim 1, further comprising: obtaining a selection criterion that identifies a set of groups within the plurality of groups of components; and determining that the selection of components is incomplete in response to the selection of components missing a component from at least one of the set of groups identified by the selection criterion.
3. The method of claim 1, further comprising: obtaining a selection criterion that identifies a set of groups within the plurality of groups of components; and determining that the selection of components indicated in the request is incomplete in response to the selection of components missing a component from at least one of the set of groups identified by the selection criterion.
5. The method of claim 3, further comprising: selecting default components for unselected groups of components in order to complete the selection of components.
5. The method of claim 3, further comprising: selecting default components for unselected groups of components in order to complete the selection of components.
6. (Original) The method of claim 3, wherein synthesizing the virtual object includes synthesizing an incomplete virtual object that is missing one or more components specified in the set of virtual object templates.
6. (Original) The method of claim 3, wherein synthesizing the virtual object includes synthesizing an incomplete virtual object that is missing one or more components specified in the set of virtual object templates.
10. (Original) The method of claim 1, wherein the plurality of groups of components include components that are created by different entities.
8. (Original) The method of claim 1, wherein the plurality of groups of components include components that are created by different entities.
16. (Original) The method of claim 1, further comprising: displaying, on a display coupled with the device, a list of components that the virtual object is made from.
13. (Original) The method of claim 1, further comprising: displaying, on a display coupled with the device, a list of components that the virtual object is made from.
19. (Previously presented) A device comprising: one or more processors; a non-transitory memory; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: obtain a virtual object kit that includes: a set of virtual object templates of a particular virtual object type, and a plurality of groups of components, wherein each of the plurality of groups of components is associated with a particular portion of a virtual object; receive a request to assemble a virtual object, wherein the request includes: a selection of one of the virtual object templates from the set of virtual object templates, and a selection of components from at least some of the plurality of groups of components; and synthesize the virtual object in accordance with the request, wherein a set of actions that the virtual object performs in a computer-generated reality (CGR) environment is a function of a subset of the plurality of groups of components that the virtual object includes.
17. (Original) A device comprising: one or more processors; a non-transitory memory; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: obtain a request to synthesize a virtual object from a virtual object template that includes a plurality of groups of components, wherein the request indicates a selection of a subset of the plurality of groups of components; and synthesize the virtual object in accordance with the request, wherein a set of actions that the virtual object performs in an environment is a function of the subset of the plurality of groups of components that the virtual object includes.
20. (Previously presented) A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device, cause the device to: obtain a virtual object kit that includes: a set of virtual object templates of a particular virtual object type, and a plurality of groups of components, wherein each of the plurality of groups of components is associated with a particular portion of a virtual object; receive a request to assemble a virtual object, wherein the request includes: a selection of one of the virtual object templates from the set of virtual object templates, and a selection of components from at least some of the plurality of groups of components; and synthesize the virtual object in accordance with the request, wherein a set of actions that the virtual object performs in a computer-generated reality (CGR) environment is a function of a subset of the plurality of groups of components that the virtual object includes.
19. (Original) A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device, cause the device to: obtain a request to synthesize a virtual object from a virtual object template that includes a plurality of groups of components, wherein the request indicates a selection of a subset of the plurality of groups of components; and synthesize the virtual object in accordance with the request, wherein a set of actions that the virtual object performs in an environment is a function of the subset of the plurality of groups of components that the virtual object includes.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: No prior art teaches alone or in combination the bolded and italicized features:
1. (Original) A method comprising: at a device including a non-transitory memory and one or more processors coupled with the non-transitory memory: obtaining a request to synthesize a virtual object from a virtual object template that includes a plurality of groups of components, wherein the request indicates a selection of a subset of the plurality of groups of components; and synthesizing the virtual object in accordance with the request, wherein a set of actions that the virtual object performs in an environment is a function of the subset of the plurality of groups of components that the virtual object includes.

Claims 2-16 depend on allowable claim 1 and are therefore allowable for the same reasons.
17. (Original) A device comprising: one or more processors; a non-transitory memory; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: obtain a request to synthesize a virtual object from a virtual object template that includes a plurality of groups of components, wherein the request indicates a selection of a subset of the plurality of groups of components; and synthesize the virtual object in accordance with the request, wherein a set of actions that the virtual object performs in an environment is a function of the subset of the plurality of groups of components that the virtual object includes.Claim 18 depends on allowable claim 17 and is therefore allowable for the same reasons.19. (Original) A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device, cause the device to: obtain a request to synthesize a virtual object from a virtual object template that includes a plurality of groups of components, wherein the request indicates a selection of a subset of the plurality of groups of components; and synthesize the virtual object in accordance with the request, wherein a set of actions that the virtual object performs in an environment is a function of the subset of the plurality of groups of components that the virtual object includes.Claim 20 depends on allowable claim 19 and is therefore allowable for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 20170336951 A1 A system includes one or more hardware processors, a memory storing vosset data for a virtual object, the vosset data including a first displacement threshold and a first component, and a vosset module executable by the one or more hardware processors. The vosset module is configured to display the first component of the virtual object to a user in a virtual environment, display a manipulator object adjacent to the virtual object in the virtual environment, the manipulator identifies a pre-determined direction of displacement, detect a displacement event associated with the manipulator object, the displacement event being initiated by the user performing a grab event on the manipulator object and extending the manipulator object a displacement distance in the direction of displacement, determine that the displacement distance exceeds a displacement threshold, and alter the virtual object based on detecting the determining that the displacement distance exceeds the displacement threshold.

US 20160196692 A1 Systems and methods enabling users to interact with an augmented reality environment are disclosed. Real-world objects may have unique markers which are recognized by mobile devices. A mobile device recognizes the markers and generates a set of virtual objects associated with the markers in the augmented reality environment. Mobile devices employ virtual pointers and virtual control buttons to enable users to interact with the virtual objects. Users may aim the virtual pointer to a virtual object, select the virtual object, and then drag-and-drop the virtual object to a new location. Embodiments enable users to select, move, transform, create and delete virtual objects with the virtual pointer. The mobile device provides users with a means of drawing lines and geometrically-shaped virtual objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        8/27/2022